Citation Nr: 9932181	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease with spinal stenosis of the lumbar spine, currently 
evaluated as 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 1948 to March 
1968.

By rating decision in August 1968, service connection was 
granted for osteoarthritis of the lumbar spine, with an 
evaluation of 10 percent.  By rating decision in October 
1973, the veteran's service connected spine disability was 
considered to be degenerative disc disease with spinal canal 
stenosis, first lumbosacral vertebrae to the fourth 
lumbosacral vertebrae and associated sciatica, bilateral, 
worse on the right, formerly diagnosed as osteoarthritis of 
the lumbar spine and the evaluation was increased to 40 
percent.  In May 1997, the veteran filed a claim for an 
increased rating for degenerative arthritis of the lumbar 
region.  This appeal arises from the July 1997 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that continued the evaluation of the veteran's service 
connection degenerative disc disease with spinal stenosis, 
lumbar spine as 40 percent.  A Notice of Disagreement was 
filed in March 1998 and a Statement of the Case was issued in 
March 1998.  A substantive appeal was filed in April 1998 
with no hearing requested. 


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in July 
1997 is inadequate for rating purposes.  The examination did 
not address the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that in evaluating a service-connected joint, 
the Board erred by not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45.  Thus, when considering the rating to 
be assigned a service-connected joint, medical evidence must 
be obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The veteran has 
indicated he has pain of his low back and has had paralysis 
of his legs.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements and 
a neurological examination to address the veteran's radicular 
symptoms.  

Additionally, on the July 1997 VA examination, the examiner 
noted that the veteran had nerve tests that were not 
available for review.  The duty to assist a veteran as 
provided for in 38 U.S.C.A. § 5107(a) has been interpreted to 
require providing the veteran with a VA examination that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App.  121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one. 

Additionally, it is indicated in the record that the veteran 
has received treatment from the Columbia, South Carolina, VA 
Medical Center.  Recent treatment records from this facility 
should be requested prior to a VA examination.  VA has a duty 
to assist the veteran in the development of facts pertaining 
to this claim.  The Court has held that the duty to assist 
the claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the degenerative disc disease 
with spinal stenosis of the lumbar spine 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including those from the 
Columbia, South Carolina VAMC.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected degenerative disc 
disease with spinal stenosis of the 
lumbar spine.  The veteran should be 
notified of the importance of appearing 
for the examinations and the consequences 
of his failure to do so.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable or 
unfavorable) due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
The ranges of motion of the lumbar spine 
should be specified, as should the normal 
ranges of motion.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disability at 
issue.  If so, all such manifestations 
should be described in detail.  The 
discussion must include notation as to 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological 
findings appropriate to the site of any 
diseased disk) and little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected degenerative disc disease with 
spinal stenosis of the lumbar spine.  If 
the action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  Verification that 
the veteran was notified of the 
consequences of his failure to appear for 
any examination should also be included 
in the claims folder.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



